Citation Nr: 1118615	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for arthritis of the left knee.  

2.  Entitlement to an increased disability rating in excess of 10 percent for traumatic chondromalacia and osteoarthritis of the right knee (now characterized as right knee arthroplasty) prior to August 22, 2008.

3.  Entitlement to a disability rating in excess of 30 percent for right knee arthroplasty on or after October 1, 2009.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board notes that the Veteran's rating for his service-connected right knee disability has been staged.  The disorder was originally characterized as traumatic chondromalacia and osteoarthritis of the right knee and rated as 10 percent disabling.  However, during the pendency of the appeal, the Veteran underwent a right knee arthroplasty on August 22, 2008.  Therefore, in a September 2008 rating decision, the RO assigned a temporary disability rating of 100 percent effective from August 22, 2008, based on surgical treatment necessitating convalescence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The Veteran was also assigned a disability rating of 30 percent effective from October 1, 2009.  Id.  Therefore, the issue on appeal has been characterized as shown on the title page.  

A hearing was held on February 17, 2011, by means of video conferencing equipment with the appellant in Chicago, Illinois, before the undersigned Acting Veterans Law Judge, sitting in Washington, DC, who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  After the hearing, the appellant submitted additional evidence to the Board, along with a written waiver of initial RO review of this evidence.  See 38 C.F.R. § 20.1304 (2010).

As will be discussed in greater detail below, the Veteran's claim of entitlement to service connection for arthritis of the left knee has been reopened, but further development is required.  Therefore, the issue of entitlement to service connection for arthritis of the left knee and entitlement to a TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The May 2003 rating decision is final, which denied service connection for arthritis of the left knee.

3.  Some of the evidence received since the May 2003 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for arthritis of the left knee.    

4.  Prior to August 22, 2008, the Veteran's traumatic chondromalacia and osteoarthritis of the right knee did not involve of 2 or more major joints or 2 or more minor joint groups.  He had flexion to no less than 100 degrees, and extension, at its worst, was limited to 10 degrees.  The disorder was not productive of ankylosis, moderate or severe recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, or impairment of the tibia and fibula.

5.  From October 1, 2009, the Veteran's right knee arthroplasty is manifested by post-operative residuals of painful motion, limitation of flexion to, at worst, 100 degrees, full extension, subjective reports of instability, and a well-healed scar.  The associated disability picture does not more nearly approximate severe painful motion or weakness or other intermediate degrees of residual weakness, pain, or limitation of motion.    


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, which denied service connection for arthritis of the left knee, is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2010).

2.  The evidence received subsequent to the May 2003 rating decision is new and material and the claim for service connection for arthritis of the left knee is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Prior to August 22, 2008, the criteria for entitlement to an increased disability rating in excess of 10 percent for service-connected traumatic chondromalacia and osteoarthritis of the right knee (currently characterized as right knee arthroplasty) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2010).

4.  On or after October 1, 2009, the criteria for entitlement to an increased disability rating in excess of 30 percent for service-connected right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.   38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to the Veteran's claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In the decision below, the Board has reopened the Veteran's claim for service connection for arthritis of the left knee, and therefore, regardless of whether VA's duties to notify and assist have been met in this case, no harm or prejudice to the Veteran has resulted.  Thus, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the Veteran's claim for an increased disability rating, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent a letter in May 2005 that notified him that, to substantiate a claim for increased compensation, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  Specifically, he was informed in the letter of the types of evidence that might show such a worsening, including statements from a doctor containing the physical and clinical findings; results of laboratory tests or x-rays; the dates of examinations and tests; and statements from other individuals who were able to describe from their knowledge and personal observations in what manner the disability had become worse.  These notice requirements were provided before the initial adjudication of the claim, and therefore, there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The May 2005 letter also notified the Veteran of the division of responsibilities in obtaining the evidence.  In a separate letter dated in March 2006, the Veteran was further informed regarding the assignment of disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the notification requirements have been met.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  His records from the Social Security Administration (SSA) were also obtained and associated with the claims file, and the Veteran was provided the opportunity to testify at a hearing before the Board.

In addition, the Veteran was afforded VA examinations in June 2005, January 2006, October 2009, and March 2010 in connection with his claims for an increased evaluation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  The June 2005, January 2006, and March 2010 VA examinations were predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination, and fully address the rating criteria that are relevant to rating the disability in this case.

The Board does observe that the October 2009 VA examiner did not review the claims file; however, he did perform a physical examination that addressed all of the rating criteria. The Veteran also informed the examiner of his medical history and current complaints.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the relevant focus is not on whether a clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


LAW AND ANALYSIS

New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

The Board notes that the Veteran's claim for service connection for arthritis of the left knee was initially denied in a May 2003 rating decision.  The Veteran was provided notification of the decision and of his appellate rights, but did not appeal the decision.  Therefore, the May 2003 rating decision is final.  38 C.F.R. § 20.1103.  

The Veteran later submitted an application to reopen his claim for entitlement to service connection for arthritis of the left knee in September 2005.  Initially, the Board recognizes that the May 2003 rating decision denied the Veteran's claim for direct service connection for arthritis of the left knee.  In connection with his current appeal, the Veteran has asserted a new etiological theory.   In this regard, he has stated that his service-connected right knee disability caused his left knee disorder, as he favored his left knee for many years and had fallen many times resulting in pain to his left knee.  However, his current claim must be treated as one to reopen, as it is not a new claim, but a claim for the same diagnosed disorder on a different theoretical basis.  Compare Ashford v. Brown, 10 Vet. App. 120 (1997), with Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); see also Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).   

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The evidence on file at the time of the last denial in May 2003 consists of VA treatment records, service treatment records, and the Veteran's statements.  The Veteran's claim was denied because the service treatment records did not document any complaints, treatment, or diagnosis of a left knee disorder.  It was also noted that he failed to report for a VA examination that was being provided in connection with his claim.

The evidence associated with the claims file subsequent to the May 2003 rating decision includes VA treatment records, multiple VA examination reports, Social Security Administration (SSA) records, a lay statement, and the Veteran's hearing testimony.  To support his contentions, the Veteran submitted a January 2011 VA treatment record that included a diagnosis of left knee degenerative joint disease.  The physician had stated that he had a lengthy discussion with the Veteran regarding his pathology and noted the Veteran's report of direct trauma to the left knee when his right knee buckled in the past.  The physician explained that the Veteran's history of degenerative joint disease was symptomatically worsened by his elevated body weight.  However, he also stated that degenerative joint disease has multifactorial causes and is not solely caused by an elevated body mass index (BMI).  

The Board finds that the January 2011 VA treatment record is new in that it was not before the RO at the time of the prior rating decision.  The Board also finds that the January 2011 VA treatment records is material.  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that the January 2011 VA treatment record is related to an unsubstantiated element, i.e., the etiology of the Veteran's left knee disorder.  The physician did not specifically state whether the Veteran's arthritis of the left knee was related to active service or his service-connected right knee disability.  However, following the Veteran's report of trauma to the left knee due to his right knee buckling, the examiner noted that the Veteran's degenerative joint disease had multifactorial causes.  The statement indicates that the Veteran's left knee disorder may be due to the Veteran's service-connected right knee disability.  The VA treatment record, including the physician's statement, is also presumed credible with respect to his statements.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, when the examining physician's statement is viewed in conjunction with the other evidence of record, including the Veteran's statements regarding his favoring of the left knee for many years due to his service-connected right knee disability, the Board finds that the new evidence raises a reasonable possibility of substantiating the claim.  See Shade, id, see also Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses);  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the January 2011 VA treatment record is new and material evidence, and the Veteran's request to reopen the claim for service connection for arthritis of the left knee is granted.  However, as is discussed in the REMAND portion below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be adjudicated.


Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

For the purposes of background, the Veteran was granted service connection for traumatic chondromalacia of the right knee effective from March 30, 1985.  A noncompensable disability rating was assigned under Diagnostic Code 5257 for instability.  In a March 1993 rating decision, the Veteran was granted a disability rating of 10 percent effective from June 11, 1992, for traumatic chondromalacia and osteoarthritis of the right knee under Diagnostic Codes 5010-5257.  In a May 2003 rating decision, the Veteran's 10 percent disability rating for traumatic chondromalacia and osteoarthritis of the right knee was continued under Diagnostic Codes 5010-5257.  In an August 2005 rating decision, the 10 percent disability rating for traumatic chondromalacia and osteoarthritis of the right knee was continued under Diagnostic Codes 5010-5260 (pertaining to limitation of flexion).  The Veteran later submitted a claim for an increased evaluation in September 2005.  The May 2006 rating decision currently on appeal continued the 10 percent disability rating for traumatic chondromalacia and osteoarthritis of the right knee under Diagnostic Codes 5010-5260.  The Veteran subsequently underwent a total right knee arthroplasty in August 2008, and a September 2008 rating decision assigned a temporary disability rating of 100 percent effective from August 22, 2008, and a 30 percent disability rating under Diagnostic Code 5055 from October 1, 2009, for right knee arthroplasty.  

Prior to August 22, 2008, the Veteran was assigned a 10 percent disability rating for traumatic chondromalacia and osteoarthritis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010).  The hyphenated diagnostic code in this case indicates that the arthritis under Diagnostic Code 5010 is the service-connected disorder and that the limitation of motion under Diagnostic Code 5260 is a residual condition.

Traumatic arthritis is to be evaluated the same as degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

Where a Veteran has degenerative joint disease which is evaluated under Diagnostic Code 5010, a separate, compensable disability rating may be assigned under Diagnostic Code 5257 if the Veteran also has knee instability or recurrent subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under Diagnostic Codes 5257 and 5003 does not constitute pyramiding).  Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5256, ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more, warrants a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating, and ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees and a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable disability rating for limitation to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent disability rating for limitation to 30 degrees, a 30 percent disability rating for limitation to 20 degrees, and a 20 percent rating for limitation to 15 degrees, a 10 percent disability rating for extension limited to 10 degrees, and a noncompensable disability rating for extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).

Since October 1, 2009, the Veteran's right knee arthroplasty has been rated as 30 percent disabling under Diagnostic Code 5055.  Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating that may be assigned, post-knee replacement, is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).


Increased disability rating in excess of 10 percent prior to August 22, 2008

In an April 2005 statement, the Veteran explained that his knee went out at least four to five times per month.  

The Veteran was afforded a VA examination in June 2005 at which time he stated that his knee was painful almost all of the time, but especially with weightbearing.  He felt that he could only walk about half a block before he started getting a lot of pain in his right knee.  It was especially stiff and popped a lot in the morning, and he reported that took a little bit of time for him to get going.  The Veteran stated that his right knee had some swelling, but he did not describe any instability.  He also reported having no injections in the knee.  The Veteran stated that he used to take Naprosyn, but indicated that he developed ulcers and could not take anything.  He was not currently seeing any regular orthopedist, and he did not use any assistive devices, although he had a cane at home.  The Veteran did not describe any limitations due to fatigability, incoordination, or repetitive motions, and he had no flare-ups or incapacitating episodes.  On physical examination, he walked with an obvious gena varum deformity of the right knee with a very mild varus thrust.  A supine examination revealed that the Veteran was using a knee brace.  He had a couple of well-healed arthroscopy portal sites on his knee.  The Veteran had motion from 10 degrees to 100 degrees with some pain at 100 degrees of flexion.  The ranges of motion during passive, active, and repetitive motions were the same.  There was no limitation secondary to weakness, fatigability, incoordination, or flare-ups.  There were also no incapacitating episodes, radiation of pain, or effect on the usual occupation or daily activities.  The Veteran was tender to palpation on the patellofemoral joint and also especially on the medial joint line, and he had palpable osteophytes.  However, he had a negative Lachman's sign and posterior drawer test.  He did mildly correct his varus deformity with valgus stress.  X-rays of the right knee revealed severe end stage tricompartmental arthritis of the right knee.  The impression was listed as severe arthritis of the right knee.  

In a December 2005 statement, the Veteran explained that his right knee has gotten progressively worse over the previous 20 years.  He stated that his right knee had given out at times and caused him to fall.  

In a November 2005 lay statement, the Veteran's landlord explained that she has seen the Veteran fall a number of times.  He had fallen a couple of times down stairs where he stepped down and his knees went out.  One of these times, he stepped down, and his knees gave out and he fell onto a barbecue grill.  She also noted there have been times when he was in such pain that he stayed in bed waiting for the pain to go away.  He did not seem to be able to stand for a reasonable amount of time without experiencing pain.  She further stated that she had seen how inactive he is because of his knees and the arthritis.  

The Veteran was later afforded a VA examination in January 2006 at which time he stated that his right knee was painful almost all of the time, but he occasionally had some giveaway weakness with weightbearing.   He stated that he could only walk about half a block before he started getting mild discomfort in the right knee.  He also indicated that his knee was stiff and popped a lot and that it had not significantly changed since his last compensation and pension examination.  On examination, the Veteran walked with a varus deformity of his right lower extremity.  On supine examination, the right knee had a very mild effusion that was present.  He had several portal sites incisions that appear to be well-healed.  His range of motion of the right knee was -10 degrees of full extension to 100 degrees of flexion with a significant amount of discomfort starting at 90 degrees of flexion.  He had good stability of the mediolateral collateral ligament.  He also had good endpoint to Lachman's and posterior drawer test.  He had range of motion varying passive/active repetitive motion of the same.  There appeared to be no limitation secondary to weakness, fatigability, incoordination, or flare-ups.  There were also no incapacitating episodes, radiation of the pain, or effect on usual occupation.  An x-ray examination of the right knee revealed that he had a significant amount of osteoarthric changes in his right knee involving all three compartments.  The impression was listed as severe right knee osteoarthritis.  

In a statement received in June 2006, the Veteran stated that he did not feel that he had an adequate examination in January 2006.  He believed that the examiner should have been aware that he was unable to lift his knee and known of the difficulty in his sitting and getting up from a chair.  The Veteran also stated that the numerous times he has fallen shows that there was a lack of stability in his right knee.  He indicated that he dealt with pain everyday because over-the-counter medication did not work.  

In an August 2007 statement, the Veteran explained that he received corticosteroid injections in his knees to help with the pain.  He also indicated that he wore knee braces to provide him more stability.  

An October 2007 VA treatment record shows that the Veteran reported that his right knee ached and buckled.  He had a knee brace in place at that time.  The assessment was listed as right knee degenerative joint disease.  

A November 2007 VA treatment record shows that the Veteran had right knee pain, but denied having any swelling.  It was noted that his right knee clicked and occasionally gave way.  The knee was positive for locking and catching.  Both knees exhibited a range of motion from 5 to 100 degrees.  There was mild effusion, but no erythema.  There was also bilateral joint line tenderness with positive crepitus and a positive patellar grind.  There was no valgus, varus, posterior, and anterior instability, and there was a negative McMurray's sign.  The Veteran was encouraged to continue using knee braces.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a disability rating in excess of 10 percent for traumatic chondromalacia and osteoarthritis of the right knee prior to August 22, 2008.  

Initially, the Board notes that the Veteran appears to be assigned a 10 percent disability rating under Diagnostic Code 5003 due to his arthritis of the right knee.  The Veteran is not entitled to a higher disability rating under Diagnostic Code 5003 because there is no x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  Rather, the evidence shows that the Veteran's chondromalacia and osteoarthritis of the right knee would be more appropriately rated under Diagnostic Code 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  Indeed, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  In this case, the evidence of record prior to August 22, 2008, shows that the Veteran's extension was limited to a compensable degree.  

Under Diagnostic Code 5261, the Veteran's traumatic chondromalacia and osteoarthritis of the right knee warrants a 10 percent disability rating because he had motion with loss of extension to 10 degrees.  Although the January 2006 VA examination report shows that the Veteran had full extension to -10 degrees and the November 2007 VA examination report shows that the Veteran exhibited extension to 5 degrees, at his most limited, he was only able to extend his knee to 10 degrees, which would warrant the assignment of a 10 percent disability rating under Diagnostic Code 5261.  Therefore, the Veteran's currently assigned 10 percent disability rating is appropriately rated under Diagnostic Code 5261.   However, the aforementioned findings do not show that disorder warrants a rating in excess of 10 percent.  

Moreover, the evidence of record does not show that the Veteran meets the criteria for a separate or higher disability rating under Diagnostic Code 5260.  The June 2005 VA examination report indicates that the Veteran had motion from 10 degrees to 100 degrees.  The January 2006 VA examination report also shows that he had 100 degrees of flexion with discomfort beginning at 90 degrees.  In addition, the November 2007 VA treatment record reveals that the Veteran had flexion to 100 degrees.  Thus, the Veteran, at his worst, exhibited approximately 100 degrees of flexion in the right knee.  As such, the Veteran has not met the criteria for a noncompensable disability rating under Diagnostic Code 5260.  

While the Board has considered whether an increased disability rating would be in order under other relevant diagnostic codes, such as that governing ankylosis, dislocated semilunar cartilage, and impairment of the tibia and fibula, the Board finds that the criteria for a rating in excess of 10 percent for his right knee disability are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 5262 (2010).  In this regard, the medical evidence of record does not show the Veteran to have ankylosis.  The aforementioned range of motion findings show that his knee is not fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  As the Veteran can clearly flex and extend his right knee, he is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5256.  In addition, there is no evidence of any dislocated semilunar cartilage, and therefore, the Veteran's disability does not warrant a higher disability rating under Diagnostic Code 5258.  Diagnostic Code 5259 allows for a 10 percent disability rating for the symptomatic removal of semilunar cartilage.  However, the Veteran is already assigned a 10 percent disability rating, and therefore, the application of that code would not result in a higher disability rating.  Moreover, there is no medical evidence showing that any removal of cartilage would be productive of symptoms not already contemplated under the currently assigned evaluation.  Lastly, there is no evidence of nonunion or malunion of the tibia and fibula, which is evaluated under Diagnostic Code 5262.  Accordingly, the Veteran is not entitled to a higher or separate evaluation under Diagnostic Codes 5256, 5258, and 5262 

The Board does acknowledge that the Veteran has complained of instability and giving way of both knees.  His landlord also submitted a lay statement and attested to witnessing the Veteran fall on several occasions.  Diagnostic Code 5257 provides disability ratings based on "slight," "moderate", and "severe" lateral instability and recurrent subluxation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  The June 2005 VA examination report showed that the Veteran walked with an obvious gena varum deformity of the right knee with a very mild varus thrust.  However, the Board notes that a January 1986 rating decision denied service connection for genu recurvatum of both knees, and the Veteran did not describe any instability at the time of the June 2005 VA examination.  With respect to any clinical findings of instability, the examiner noted that the Veteran had a negative posterior drawer sign. In addition, the January 2006 VA examiner stated that the Veteran had good stability of the mediolateral collateral ligament and a good endpoint to Lachman's and posterior drawer test.  The examiner only noted that the Veteran had severe right knee osteoarthritis with limited range of motion and continued pain.  He did not state that the Veteran had instability related to his service-connected chondromalacia and osteoarthritis of the right knee.  Furthermore, the November 2007 VA treatment record shows that there was no varus, valgus, anterior, and posterior instability.  

Although the Veteran has reported experiencing instability and the Veteran's landlord, K.P., attested that the Veteran's knee had given out on numerous occasions, the persuasive medical evidence of record does not reveal any clinical findings of instability.  As noted above, on physical examination, the Veteran had negative posterior drawer signs, and the January 2006 VA examiner noted that the Veteran had good stability of the mediolateral collateral ligament.  In addition, the November 2007 VA treatment record noted that the Veteran had no instability.  The Board finds that the objective medical evidence of record, including the clinical testing of the Veteran's right knee, is more persuasive than the statements of the Veteran and K.P. as to whether the Veteran has instability of the right knee.  The medical evidence includes specific clinical findings with respect to the Veteran's right knee, and the examining physicians have the requisite medical expertise to determine whether the Veteran has instability of the right knee.  The Board also finds it significant that the Veteran reported that he did not experience instability during the June 2005 VA examination report, in contrast to the April 2005 statement wherein the Veteran claimed that his knee gave way at least four to five times per month.  Therefore, the Board finds that the most persuasive medical evidence of record does not warrant the assignment of a higher or separate disability rating under Diagnostic Code 5257.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board acknowledges the Veteran's complaints of pain, weakness, and incoordination.  However, the effect of the pain in the Veteran's right knee is contemplated in the currently assigned 10 percent disability evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2005 VA examination report shows that the Veteran did not describe any limitation due to fatigability or incoordination, and on examination, there was no limitation secondary to weakness, fatigability, incoordination, or flare-ups on repetitive motions.  In addition, the January 2006 VA examination report shows that the Veteran did not experience any limitation secondary to weakness, fatigability, incoordination, or flare-ups upon repetitive motions.  Consequently, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent under Deluca, supra.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right knee symptoms are more severe than the 10 percent disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria set forth in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the schedular criteria.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).  The Board finds that the medical evidence of record, including physical examinations of the right knee and clinical findings, are more persuasive with respect to determining the appropriate disability rating.  

Based on the foregoing, the Board finds that an increased disability rating is not warranted prior to August 22, 2008.  Therefore, staged ratings for the Veteran's service-connected disability is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the assigned 10 percent disability rating prior to August 22, 2008, is appropriate, and there is no basis for awarding a higher or separate disability rating for the Veteran's traumatic chondromalacia and osteoarthritis of the right knee.  Consequently, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent prior to August 22, 2008.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Increased disability rating in excess of 30 percent from October 1, 2009

As noted above, the Veteran underwent a right knee arthroplasty on August 22, 2008, and was assigned a temporary 100 percent disability rating under Diagnostic Code 5055 from August 22, 2008, to September 30, 2009.  See 38 C.F.R. § 4.71a.  Thereafter, the Veteran was assigned the minimum disability rating of 30 percent under Diagnostic Code 5055 for his right knee arthroplasty.  

A March 2009 VA treatment record shows that the Veteran came for a check-up regarding his right knee arthroplasty.  He complained of some mild knee pain and ambulated with a cane, but he denied having any swelling.  The assessment was knee pain.  Another March 2009 VA treatment record shows that the incision in the right knee was well-healed with no warmth or erythema.  There was mild to moderate effusion, and the Veteran had zero to 100 degrees of flexion.  There was mild laxity with valgus stress.  

A June 2009 VA treatment record shows that the Veteran complained of focal tenderness of the patella.  The Veteran stated that he experienced occasional discomfort of the right knee, but nothing significant.  An x-ray of the right knee did show a questionable patella fracture, but it was not symptomatic.  

The Veteran was also afforded a VA examination in October 2009.  The Veteran reported that he was still having pain and difficulty with his knee.  He stated that he had increased pain from the front of the knee with prolonged standing and could not stand on it secondary to such pain.  He indicated that he had been using a cane since October 2008.  The Veteran stated that the pain comes from the anterior tibia going to the middle of the patella and that this had been going on for about three to four months.  He stated that he was told that he had a broken knee cap.  The Veteran stated that he could not flex his knee all of the way.  A physical examination shows that there is a longitudinal scar consistent with a total knee arthroplasty measuring about eight and three-quarters inches and slightly erythematous.  There was no swelling or no excessive warmth.  The erythema along the scar was blanching and consistent with a healed, mature scar, and the scar was not adherent to the underlying structures.  The Veteran had a range of motion from zero to 110 degrees with some discomfort at 110 degrees.  He demonstrated 5/5 strength to the quadriceps.  He did have tenderness over the anterior tibia with resistance testing, as well as over the pes anserine bursa.  There was no excessive laxity with testing anterior translation or with valgus or varus stress either at full extension or 30 degrees of flexion.  No crepitation or maltracking of the patella was appreciable.  He did have a slightly altered gait, as he held his leg in full extension when ambulating.  He demonstrated the strength to fully extend the knee on examination.  The diagnosis was listed as post right total knee arthroplasty, and an x-ray found it to be satisfactory.  A small collection of apparent cement was identified inferior to patella, but there was no arthritis.  The ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were also no incapacitating episodes, radiation of pain, neurologic findings, or effect on the usual occupation or daily activities.  In addition, there were no neoplasms, subluxation, instability, or bladder or bowel complaints.  

The Veteran was afforded an additional VA examination in March 2010 during which he had range of motion from 0 to 120 degrees with mild pain at 120 degrees.  There was mild capsular thickening with no laxity of the lateral collateral ligament.  McMurray's sign was negative, and there was no rotatory instability or clinical evidence of joint effusion.  There was also no additional impairment due to pain, weakness, fatigability, incoordination, or flare-up upon repetitive motion.  No assistive devices were in place, and there were no incapacitating episodes, radiation of pain, no neurological findings, or effect on usual daily activities.  The diagnosis was listed as right knee prosthesis.  An x-ray showed that the prosthesis of the right knee was in good position.  The ranges of motion during passive, active, and three repetitive motions were the same.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  There were also no neoplasms, subluxation, instability, or bladder or bowel complaints.  

As noted above, the Veteran's right knee disability is now characterized as right knee arthroplasty and is rated under Diagnostic Code 5055, which provides a temporary total rating for one year following surgical implantation of a prosthetic knee joint.  38 C.F.R. § 4.71a (2010).  Thereafter, Diagnostic Code 5055 provides for a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, the knee is rated by analogy using diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  Id.  The minimum rating under Diagnostic Code 5055 is 30 percent.  Id.

In carefully reviewing the evidence of record, the Board finds that a disability rating in excess of 30 percent is not warranted for the period since October 1, 2009.  While the Veteran has reported pain, discomfort, weakness, limited range of motion, and fatigability of the right knee, there is no indication that the Veteran's painful motion and weakness are severe in nature, as required for a 60 percent rating under Diagnostic Code 5055.  See 38 C.F.R. § 4.71a.  In fact, the October 2009 VA examination report shows that the Veteran had range of motion from 0 to 110 degrees and 5/5 strength to the quadriceps.  He did have a slightly altered gait, but he was able to fully extend the knee on examination.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups during repetitive motion.  The March 2010 VA examination report also noted that the examination of the right knee revealed range of motion from 0 to 120 degrees with mild pain at 120 degrees.  There is no other medical evidence that is suggestive of severe painful motion.  In fact, the March 2009 VA treatment record noted that the Veteran reported experiencing only mild pain in the right knee.  The Board finds that the Veteran's pain and subjective report of weakness is no more than moderate in nature.  Thus, the Board finds that a higher disability rating of 60 percent for chronic residuals consisting of severe painful motion or weakness is not warranted under Diagnostic Code 5055.  

As instructed by Diagnostic Code 5055, the Board will also consider whether the Veteran would be entitled to higher disability ratings under Diagnostic Code 5256, 5261 or 5262.    

Diagnostic Code 5256 pertains to ankylosis of the knee and provides for a 30 percent rating where there is favorable ankylosis in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The medical evidence of record shows that the Veteran is able to move his right knee, and thus, his disability is clearly not akin to ankylosis.  As such, Diagnostic Code 5256 is not applicable.  

Diagnostic Code 5261 governs the evaluation of limitation of extension.  When extension is limited to 5 degrees, a noncompensable evaluation is assigned.  A 10 percent rating requires that extension be limited to 10 degree, and a 20 percent rating requires that extension be limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees, and a 40 percent rating contemplates extension limited to 30 degrees.  A 50 percent rating requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  The medical evidence of record since October 1, 2009, shows that the Veteran demonstrated full extension during the examinations of record.  Thus, the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Code 5261.  Consequently, application of Diagnostic Code 5261 would not result in a higher disability rating.  

Diagnostic Code 5262 contemplates impairment of the tibia and fibula.  A 10 percent disability rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent disability rating is warranted for such impairment with a moderate knee or ankle disability, and a 30 percent disability rating is warranted for malunion of the tibia and fibula with a marked knee or ankle disability.  A 40 percent disability rating is warranted for nonunion or, with loose motion requiring a brace.  Although the evidence shows that the Veteran wears a knee brace, there is no medical evidence demonstrating any malunion or nonunion of the tibia and fibula.  Therefore, Diagnostic Code 5262 is not applicable in this case.  

Based on the foregoing, the Veteran is not entitled to an evaluation in excess of 30 percent under Diagnostic Codes 5256, 5261, and 5262.  As discussed above, the Veteran does not have ankylosis.  He has full extension, and there is no evidence of malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2010).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, a higher rating based on functional loss is not warranted.  The Veteran clearly has complaints of chronic pain, decreased mobility, swelling, tenderness, and limitation of motion.  However, the Board notes that the currently assigned disability rating of 30 percent under Diagnostic Code 5055 contemplates the potential problems associated with a total knee replacement, such as pain on motion and weakness.  Moreover, as discussed above, the Veteran has full extension and has exhibited flexion to more than 100 degrees.  Significantly, the October 2009 and March 2010 VA examination reports revealed that the Veteran did not experience any loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups during repetitive motion.  Indeed, the June 2009 VA treatment record indicates that the Veteran reported only experiencing occasional discomfort in the right knee.  Therefore, the Veteran's right knee arthroplasty would not warrant a higher disability rating under Deluca, supra.   

The Board has also considered whether an increased rating is assignable under any of the other Diagnostic Codes that apply to disabilities of the knee.  However, Diagnostic Codes 5258 (dislocated semilunar cartilage) and 5259 (removal of semilunar cartilage) do not allow for the assignment of a disability rating in excess of 30 percent.  With respect to Diagnostic Code 5260, a 30 percent disability rating is assigned for limitation of flexion to 15 degrees, a 20 percent rating for limitation to 30 degrees, a 10 percent rating for limitation to 45 degrees, and a noncompensable rating for limitation to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  In this case, the October 2009 VA examination report shows that the Veteran had flexion to 110 degrees, and the March 2010 VA examination report reveals that the Veteran had flexion to 120 degrees.  Thus, the Veteran does not meet the criteria for a noncompensable disability rating under Diagnostic Code 5260.  Moreover, the Veteran's complaints of painful motion have been considered in the assigned disability rating of 30 percent under Diagnostic Code 5055.  

Finally, the Board acknowledges the Veteran's diagnosis of genu recurvatum resulting in hyperextension of the knee.  Diagnostic Code 5263 provides for a 10 percent disability rating for genu recurvatum (acquired, traumatic, with weakness, and insecurity in weightbearing objectively demonstrated).  However, the Board notes that a January 1986 rating decision denied service connection for genu recurvatum.  Moreover, the Veteran's symptoms are contemplated in the rating assigned under Diagnostic Code 5055, as the code considers weakness and pain.  Further, a higher disability rating would not be warranted under Diagnostic Code 5263, as the maximum rating available is 10 percent.   

The Board has further considered whether an increased evaluation is warranted for recurrent subluxation or lateral instability.  Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and, a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

The medical evidence of record is absent for any findings of subluxation.  The Board does acknowledge that the Veteran's reported having instability of the right knee prior to his right knee arthroplasty.  However, the March 2009 VA treatment record noted that the Veteran's right knee had only mild laxity with valgus stress.  The October 2009 VA examination report also shows that there was no excessive laxity with testing anterior translation or with valgus or varus stress, and the examiner concluded that there was no instability.  In addition, the March 2010 VA examination report indicated that there was no laxity of the lateral collateral ligament of the right knee, and there was no rotatory instability.  Therefore, the Board finds that the overall evidence of record, consisting of the detailed physical examinations completed in October 2009 and March 2010, show that the Veteran does not have instability of the right knee. Therefore, a higher or separate disability rating under Diagnostic Code 5257 is not warranted.  

The Board has also considered whether separate ratings would be appropriate for the Veteran's scars from his arthroscopic surgeries and his total right knee arthroplasty.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury can be combined so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).   The October 2009 VA examination report indicates that the Veteran's scar was well-healed.  The examiner noted that there was a longitudinal scar measuring about eight and three-quarters inches, which was slightly erythematous.  However, there was no swelling, and the erythema was blanching, which was consistent with a healing, mature scar.  The scar was not adherent to the underlying structures.  

In reviewing the above, there is no indication that the Veteran's scars are unstable or painful, and therefore, a separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Under Diagnostic Code 7801, a 10 percent disability rating is warranted for a scar, which is deep of at least 6 square inches.  The evidence shows that the Veteran's scar was eight and three-quarters inches long, but there is no evidence that it was deep or that the Veteran had soft tissue damage.  Indeed, the examiner noted that the Veteran's scar was healing and mature.  Therefore, a separate rating under Diagnostic Code 7801 is not warranted.  Under Diagnostic Code 7802, a scar, not of head, face, or neck that is superficial and non linear, allows for the assignment of a 10 percent disability rating for an area of 144 square inches or greater.  However, the evidence does not show that the Veteran meets the area requirements, and therefore, a separate rating under Diagnostic Code 7802 is not warranted.  Lastly, under Diagnostic Code 7805, any disabling effects not considered in a disability rating provided under Diagnostic Codes 7800 to 7804 can be evaluated under an appropriate diagnostic code.  There is no evidence to show that the Veteran's scar results in any functional impairment or any other compensable symptomatology.  Accordingly, the Board finds that separate disability ratings for the Veteran's surgical scars are not warranted.

Finally, the Veteran reported during his February 2011 hearing that he experienced some nerve pain in his right knee following his right knee arthroplasty.  The Board has considered whether a separate rating for neurological symptoms related to his right knee disability would be appropriate.  However, the October 2009 and March 2010 VA examination reports determined that there were no neurological findings and no radiation of pain related to the Veteran's right knee.  Therefore, a separate disability rating for any neurological symptoms is not required, as the medical evidence of record is devoid of such findings.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right knee symptoms are more severe than the 30 percent disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the schedular criteria.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).  The Board finds that the medical evidence of record, including physical examinations of the right knee and clinical findings, are more persuasive with respect to determining the most appropriate disability rating.  

The Board has considered whether the Veteran is entitled to staged ratings for his service-connected right knee arthroplasty since October 1, 2009.  See Hart, supra.  However, the Board finds that other than the instance in which the Veteran was awarded a temporary total disability rating following his right knee replacement surgery in August 2008, the Veteran's reported and observed symptomatology has been consistent from October 1, 2009.  Consequently, the preponderance of the evidence is against the Veteran's claim for an increased disability rating in excess of 30 percent from October 1, 2009.  Thus, the benefit of the doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's traumatic chondromalacia and osteoarthritis of the right knee is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected traumatic chondromalacia and osteoarthritis of the right knee under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence having been received, entitlement to service connection for arthritis of the left knee is reopened, and the appeal is granted to this extent only.  

Entitlement to a disability rating in excess of 10 percent for traumatic chondromalacia and osteoarthritis of the right knee (currently characterized as total right knee arthroplasty) prior to August 22, 2008, is denied.  

Entitlement to a disability rating in excess of 30 percent for total right knee arthroplasty on or after October 1, 2009, is denied.  


REMAND

Reason for Remand:  To provide the Veteran a VA examination and adjudicate an inextricably intertwined issue.  

The Veteran has contended that he has a left knee disorder that is caused or aggravated by his service-connected right knee disability.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The medical evidence shows that the Veteran has arthritis of the left knee, and as noted above, he is service-connected for a right knee disability.  However, the medical evidence of record is not sufficient to render a determination.  In this respect, the Veteran was afforded a VA examination in January 2006.  The examiner reviewed the claims file, examined the Veteran, and opined that it was less likely than not that his left knee disorder is related to his right knee disability.  However, the examiner did not provide any supporting rationale for the opinion or point to any clinical findings for the provided opinion.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, the Board finds that the January 2006 VA examiner's opinion is inadequate with respect to whether the Veteran's arthritis of the left knee was caused or aggravated by his service-connected right knee disability.  See 38 C.F.R. § 3.310.  

Subsequently, the Veteran was afforded another VA examination in March 2010.  The examiner provided a diagnosis of mild arthritis of the left knee.  The examiner opined that it was not at least as likely as not that the Veteran's left knee disorder had been caused by his right knee disorder.  The rationale was that a prosthesis of one joint does not cause arthritis in another joint.  However, the Board finds that the opinion is inadequate.  Although the Veteran currently has a prosthesis of the right knee, he only recently underwent the surgery in August 2008.  The Veteran filed his claim for service connection for a left knee disorder as secondary to his service-connected right knee disability in 2005.  Indeed, the medical evidence dated from October 2007, prior to the Veteran's right knee arthroplasty, shows that the Veteran was already diagnosed with osteoarthritis of the left knee.  Therefore, the examiner did not take into account the fact that the Veteran's arthritis of the left knee existed prior to the Veteran's August 2008 arthroplasty.  In addition, the examiner did not address whether the arthritis of the left knee was permanently aggravated by the service-connected right knee disability.  38 C.F.R. § 3.310.  Consequently, the Board finds that the Veteran should be afforded an additional VA examination to determine the nature and etiology of his arthritis of the left knee.  

Finally, the Board notes that a decision on the claim for service connection for arthritis of the left knee could change the outcome of the Veteran's claim for TDIU.  As such, the service connection claim is inextricably intertwined with the TDIU claim currently on appeal.  For this reason, the issue of entitlement to service connection for arthritis of the left knee must be resolved prior to resolution of the TDIU issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of the arthritis of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service treatment records, lay statements, and the assertions of the Veteran and his representative.

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is as least as likely as not that the Veteran's arthritis of the left knee was either caused or permanently aggravated by his service-connected right knee disability.  The examiner should specifically take into account that the Veteran had a diagnosis of arthritis of the left knee prior to the August 2008 total right knee arthroplasty.  

The examiner should also note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that arthritis of the left knee was aggravated by the service-connected right knee disability, the examiner should identify the level of disability caused by the right knee, to the extent possible.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  When the development has been completed, the claims of entitlement to service connection for arthritis of the left knee and entitlement to TDIU should be readjudicated by the RO.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


